DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/13/201 has been entered.

Allowable Subject Matter
3.	Claims 1-14 and 16-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-7, 11, and 16, the closest prior art of record fails to teach the features of claim 1: “wherein the statistical estimation process is a least squares estimation process or a Kalman filter process,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Regarding claims 8-10, the closest prior art of record fails to teach the features of claim 8: “wherein the Earth's field correction data is determined from the error estimates and the plurality of parameters,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claims 12-14, the closest prior art of record fails to teach the features of claim 12: “wherein the error estimates are used to provide corrections to a local geomagnetic model,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Regarding claim 17, the closest prior art of record fails to teach the features: “wherein the statistical estimation process is a least squares estimation process or a Kalman filter process,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 18, the closest prior art of record fails to teach the features: “wherein the statistical estimation process is a least squares estimation process or a Kalman filter process,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claims 19-20, the closest prior art of record fails to teach the features of claim 19: “wherein the error estimates are used to provide corrections to a local geomagnetic model,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857